 1   MITCHELL F. MULBARGER, BAR ID #166266
     mmulbarger@bknlawyers.com
 2   BAKER, KEENER       & NAHRA, LLP
     633 West 5th Street
 3   Suite 5500
     Los Angeles, California 90071
 4   Telephone: (213) 241-0900
     Facsimile: (213) 241-0990
 5
     STEPHEN A. WEISBROD (Pro Hac Vice Granted 6-19-18)
 6   sweisbrod@wmclaw.com
     WEISBROD MATTEIS & COPLEY, PLLC
 7   1200 New Hampshire Avenue, N.W.
     Suite 600
 8   Washington, D.C. 20036
     Telephone: (202) 499-7900
 9   Facsimile: (202) 478-1795
10
     Attorneys for Defendant/Counterclaim-Plaintiff
11   LS1 LLC
12
                                  UNITED STATES DISTRICT COURT
13
               CENTRAL DISTRICT OF CALIFORNIA (Western Division – Los Angeles)
14
     WAYNE HIMELSEIN, an individual,           Case No.: 2:18-cv-03940 GW (JCx)
15
                 Plaintiff,                    Complaint Filed: 03-16-2018
16
     vs.                                       STIPULATED PROTECTIVE
17                                             ORDER
     LS1 LLC, a Pennsylvania Limited
18   Liability Company; and
     DOES 1 through 20, inclusive,
19
                 Defendants.
20
     LS1 LLC,
21
                 Counterclaim-Plaintiff,
22
     vs.
23
     WAYNE HIMELSEIN and LOGICA
24   CAPITAL ADVISERS, LLC,
25               Counterclaim-Defendants.
26
27

28
     1380-5552-0001

                                              -1-
                                 STIPULATED PROTECTIVE ORDER
 1   1.          PURPOSES AND LIMITATIONS
 2               Discovery in this action is likely to involve the production of confidential,
 3   proprietary, or private information by the parties and third-parties for which special
 4   protection from public disclosure and from use for any purpose other than prosecuting
 5   this litigation may be warranted. Accordingly, the parties herby stipulate to and petition
 6   the Court to enter the following Stipulated Protective Order. The parties acknowledge
 7   that this Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends only
 9   to the limited information or items that are entitled to confidential treatment under the
10   applicable legal principles.
11   2.          DEFINITIONS
12               2.1   Action: The instant action: Himelsein v. LS1 LLC, Case No.: 2:18-cv-
13   03940 (C.D. Cal.).
14               2.2   Challenging Party: A Party or Non-Party that challenges the designation of
15   information or items under this Order.
16               2.3   “CONFIDENTIAL” Information or Items: Information (regardless of how
17   it is generated, stored or maintained) or tangible things that qualify for protection under
18   Federal Rule of Civil Procedure 26(c), including, but not limited to, confidential or
19   proprietary business, commercial, personal or financial information, trade secrets,
20   confidential research and development, and/or credit, compliance personnel, and
21   administrative information.
22               2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
23   support staff).
24               2.5   Designating Party: A Party or Non-Party that designates information or
25   items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27               2.6   Disclosure or Discovery Material: All items or information, regardless of
28   the medium or manner in which it is generated, stored, or maintained (including, among
     1380-5552-0001

                                                      -2-
                                  STIPULATED PROTECTIVE ORDER
 1   other things, testimony, transcripts, and tangible things), that are produced or generated
 2   in disclosures or responses to discovery in this matter.
 3               2.7   Expert: A person with specialized knowledge or experience in a matter
 4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 5   expert witness or as a consultant in this Action.
 6               2.8   House Counsel: Attorneys who are employees of a party to this Action.
 7   House Counsel does not include Outside Counsel of Record or any other outside
 8   counsel.
 9               2.9   Non-Party: Any natural person, partnership, corporation, association, or
10   other legal entity not named as a Party to this action.
11               2.10 Outside Counsel of Record: Attorneys who are not employees of a party to
12   this Action but are retained to represent or advise a party to this Action and have
13   appeared in this Action on behalf of that party or are affiliated with a law firm which
14   has appeared on behalf of that party, and includes support staff.
15               2.11 Party: Any party to this Action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their
17   support staffs).
18               2.12 Producing Party: A Party or Non-Party that produces Disclosure or
19   Discovery Material in this Action.
20               2.13 Professional Vendors: persons or entities that provide litigation support
21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
23   their employees and subcontractors.
24               2.14 Protected Material: Any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL” but excluding publicly available information or
26   information that a Party already possesses by lawful means subject to any
27   confidentiality agreement or undertaking that may otherwise apply.
28   ///
     1380-5552-0001

                                                      -3-
                                  STIPULATED PROTECTIVE ORDER
 1               2.15 Receiving Party: A Party that receives Disclosure or Discovery Material
 2   from a Producing Party.
 3   3.          SCOPE
 4               The protections conferred by this Order cover not only Protected Material (as
 5   defined above), but also (1) any information copied or extracted from Protected
 6   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and
 7   (3) any deposition testimony, conversations, or presentations by Parties or their Counsel
 8   that might reveal Protected Material. However, this Order shall not be construed to
 9   cause any Counsel to produce, return and/or destroy their own attorney work product
10   created in anticipation of or in connection with the Action.
11               Any use of Protected Material during a court hearing or at trial shall be governed
12   by the orders of the presiding judge. This Order does not govern the use of Protected
13   Material during a court hearing or at trial.
14   4.          DURATION
15               Even after final disposition of this litigation, the confidentiality obligations
16   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
17   in writing or a court order otherwise directs.
18   5.          DESIGNATING PROTECTED MATERIAL
19               5.1   Exercise of Restraint and Care in Designating Material for Protection.
20   Each Party or Non-Party that designates information or items for protection under this
21   Order must take care to limit any such designation to specific material that qualifies
22   under the appropriate standards. The Designating Party must designate for protection
23   only those parts of material, documents, items, or oral or written communications that
24   qualify so that other portions of the material, documents, items, or communications for
25   which protection is not warranted are not swept unjustifiably within the ambit of this
26   Order.
27               Mass, indiscriminate, or routinized designations are prohibited. Designations that
28   are shown to be clearly unjustified or that have been made for an improper purpose
     1380-5552-0001

                                                       -4-
                                  STIPULATED PROTECTIVE ORDER
 1   (e.g., to unnecessarily encumber the case development process or to impose unnecessary
 2   expenses and burdens on other parties) may expose the Designating Party to sanctions.
 3               If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6               5.2   Manner and Timing of Designations. Except as otherwise provided in this
 7   Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or
 8   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 9   must be clearly so designated before the material is disclosed or produced.
10               Designation in conformity with this Order requires:
11                     (a) For information in documentary form (e.g., paper or electronic
12               documents, but excluding transcripts of depositions), that the Producing Party
13               affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
14               “CONFIDENTIAL legend”) to each page that contains protected material. If
15               only a portion or portions of the material on a page qualifies for protection, the
16               Producing Party also must clearly identify the protected portion(s) (e.g., by
17               making appropriate markings in the margins).
18                     A Party or Non-Party that makes original documents available for
19               inspection need not designate them for protection until after the inspecting Party
20               has indicated which documents it would like copied and produced. During the
21               inspection and before the designation, all of the material made available for
22               inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
23               identified the documents it wants copied and produced, the Producing Party must
24               determine which documents, or portions thereof, qualify for protection under this
25               Order. Then, before producing the specified documents, the Producing Party
26               must affix the “CONFIDENTIAL legend” to each page that contains Protected
27               Material. If only a portion or portions of the material on a page qualifies for
28               protection, the Producing Party also must clearly identify the protected portion(s)
     1380-5552-0001

                                                      -5-
                                  STIPULATED PROTECTIVE ORDER
 1               (e.g., by making appropriate markings in the margins).
 2                     (b) In the case of documents produced by a Non-Party, designation shall be
 3               made by notifying all other Parties in writing of those documents which are to be
 4               stamped or otherwise treated as such at any time up to thirty calendar days after
 5               actual receipt of copies of those documents by counsel for the Designating Party.
 6                     (c) For testimony given in depositions that the Designating Party identifies
 7               on the record, before the close of the deposition as Protected Material, or
 8               designated as such in writing at any time up to thirty days after the transcript is
 9               made available to the Designating Party.
10                     (d) For information produced in some form other than documentary and for
11               any other tangible items, that the Producing Party affix in a prominent place on
12               the exterior of the container or containers in which the information is stored the
13               legend “CONFIDENTIAL.” If only a portion or portions of the information
14               warrants protection, the Producing Party, to the extent practicable, shall identify
15               the protected portion(s).
16                     (e) Prior to the expiration of the above-referenced thirty day periods (or
17               until a designation is made if made before thirty days), as such Discovery
18               Material shall be treated as Protected Material.
19               5.3   Inadvertent Failures to Designate. If corrected within a reasonable time, an
20   inadvertent failure to designate Protected Material does not, standing alone, waive the
21   Designating Party’s right to secure protection under this Order for such material. Upon
22   timely correction of a designation, the Receiving Party must make reasonable efforts to
23   assure that the material is treated in accordance with the provisions of this Order.
24   6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
25               6.1   Timing of Challenges. Any Party or Non-Party may challenge a
26   designation of confidentiality at any time that is consistent with the Court’s Scheduling
27   Order.
28   ///
     1380-5552-0001

                                                       -6-
                                  STIPULATED PROTECTIVE ORDER
 1               6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 2   resolution process under Local Rule 37-1 et seq.
 3               6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a joint
 4   stipulation pursuant to Local Rule 37-2.
 5               6.4   The burden of persuasion in any such challenge proceeding shall be on the
 6   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 7   to harass or impose unnecessary expenses and burdens on other parties) may expose the
 8   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 9   the confidentiality designation, all parties shall continue to afford the material in
10   question the level of protection to which it is entitled under the Producing Party’s
11   designation until the Court rules on the challenge.
12   7.          ACCESS TO AND USE OF PROTECTED MATERIAL
13               7.1   Basic Principles. A Receiving Party may use Protected Material that is
14   disclosed or produced by another Party or by a Non-Party in connection with this Action
15   only for prosecuting, defending, or attempting to settle this Action. Such Protected
16   Material may be disclosed only to the categories of persons and under the conditions
17   described in this Order. When the Action has been terminated, a Receiving Party must
18   comply with the provisions of Section 13 below.
19               Protected Material must be stored and maintained by a Receiving Party at a
20   location and in a secure manner that ensures that access is limited to the persons
21   authorized under this Order.
22               7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
23   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
24   may disclose any information or item designated “CONFIDENTIAL” only to:
25                     (a) The Receiving Party’s Outside Counsel of Record in this Action, as
26               well as employees of said Outside Counsel of Record to whom it is reasonably
27               necessary to disclose the information for this Action;
28   ///
     1380-5552-0001

                                                     -7-
                                 STIPULATED PROTECTIVE ORDER
 1                     (b) The officers, directors, and employees (including House Counsel) of the
 2               Receiving Party to whom disclosure is reasonably necessary for this Action;
 3                     (c) Experts (as defined in this Order) of the Receiving Party to whom
 4               disclosure is reasonably necessary for this Action and who have signed the
 5               “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6                     (d) The court and its personnel;
 7                     (e) Private court reporters and their staff to whom disclosure is reasonably
 8               necessary for this Action and who have signed the “Acknowledgment and
 9               Agreement to Be Bound” (Exhibit A);
10                     (f) Professional jury or trial consultants, mock jurors, and Professional
11               Vendors to whom disclosure is reasonably necessary for this Action and who
12               have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                     (g) The author or recipient of a document containing the information or a
14               custodian or other person who otherwise possessed or knew the information;
15                     (h) During their depositions, witnesses, and attorneys for witnesses, in the
16               Action to whom disclosure is reasonably necessary provided: (1) the deposing
17               party requests that the witness sign the “Acknowledgment and Agreement to Be
18               Bound” (Exhibit A); and (2) they will not be permitted to keep any confidential
19               information unless they sign the “Acknowledgment and Agreement to Be Bound”
20               (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
21               court. Pages of transcribed deposition testimony or exhibits to depositions that
22               reveal Protected Material may be separately bound by the court reporter and may
23               not be disclosed to anyone except as permitted under this Protective Order; and
24                        (i) any mediator or settlement officer, and their supporting personnel,
25               mutually agreed upon by any of the parties engaged in settlement discussions.
26   ///
27   ///
28   ///
     1380-5552-0001

                                                     -8-
                                 STIPULATED PROTECTIVE ORDER
 1   8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 2               IN OTHER LITIGATION
 3               If a Party is served with a subpoena or a court order issued in other litigation that
 4   compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL,” that Party must:
 6                     (a) Promptly notify in writing the Designating Party. Such notification shall
 7               include a copy of the subpoena or court order unless prohibited by law;
 8                     (b) Promptly notify in writing the party who caused the subpoena or order
 9               to issue in the other litigation that some or all of the material covered by the
10               subpoena or order is subject to this Protective Order. Such notification shall
11               include a copy of this Protective Order; and
12                     (c) Cooperate with respect to all reasonable procedures sought to be
13               pursued by the Designating Party whose Protected Material may be affected.
14                     If the Designating Party timely seeks a protective order, the Party served
15               with the subpoena or court order shall not produce any information designated in
16               this action as “CONFIDENTIAL” or before a determination by the court from
17               which the subpoena or order issued, unless the Party has obtained the Designating
18               Party’s permission, or unless otherwise required by the law or court order. The
19               Designating Party shall bear the burden and expense of seeking protection in that
20               court of its confidential material and nothing in these provisions should be
21               construed as authorizing or encouraging a Receiving Party in this Action to
22               disobey a lawful directive from another court.
23   9.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25   Protected Material to any person or in any circumstance not authorized under this
26   Protective Order, the Receiving Party must immediately (a) notify in writing the
27   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
28   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
     1380-5552-0001

                                                       -9-
                                  STIPULATED PROTECTIVE ORDER
 1   unauthorized disclosures were made of all the terms of this Order, and
 2   (d) request such person or persons to execute the “Acknowledgment and Agreement to
 3   Be Bound” that is attached hereto as Exhibit A.
 4   10.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 5               PROTECTED MATERIAL
 6               When a Producing Party gives notice to Receiving Parties that certain
 7   inadvertently produced material is subject to a claim of privilege or other protection, the
 8   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
10   may be established in an e-discovery order that provides for production without prior
11   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
12   parties reach an agreement on the effect of disclosure of a communication or
13   information covered by the attorney-client privilege or work product protection, the
14   parties may incorporate their agreement into this Protective Order.
15   11.         MISCELLANEOUS
16               11.1 Right to Further Relief. Nothing in this Order abridges the right of any
17   person to seek its modification by the Court in the future.
18               11.2 Right to Assert Other Objections. No Party waives any right it otherwise
19   would have to object to disclosing or producing any information or item on any ground
20   not addressed in this Protective Order. Similarly, no Party waives any right to object on
21   any ground to use in evidence of any of the material covered by this Protective Order.
22               11.3 Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
24   orders of the assigned District Judge and Magistrate Judge. Protected Material may
25   only be filed under seal pursuant to a court order authorizing the sealing of the specific
26   Protected Material at issue. If a Party’s request to file Protected Material under seal is
27   denied by the court, then the Receiving Party may file the information in the public
28   record unless otherwise instructed by the court.
     1380-5552-0001

                                                    - 10 -
                                 STIPULATED PROTECTIVE ORDER
 1   12.         FINAL DISPOSITION
 2               After final disposition of this Action, within 60 days of a written request by the
 3   Designating Party, each Receiving Party must return all Protected Material to the
 4   Producing Party or destroy such material. As used in this subdivision, “all Protected
 5   material” includes all copies, abstracts, compilations, summaries, and any other format
 6   reproducing or capturing any of the Protected Material. Whether the Protected Material
 7   is returned or destroyed, the Receiving Party must submit a written certification to the
 8   Producing Party (and, if not the same person or entity, to the Designating Party) by the
 9   60 day deadline that (1) identifies (by category, where appropriate) all the Protected
10   Material that was returned or destroyed, and (2) affirms that the Receiving Party has not
11   retained any copies, abstracts, compilations, summaries, or any other format
12   reproducing or capturing any of the Protected Material. Notwithstanding this provision,
13   Counsel re entitled to retain an archival copy of all pleadings, motion papers, trial,
14   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and
15   trial exhibits, expert reports, attorney work product, and consult and expert work
16   product, even if such materials contain Protected Material. Any such archival copies
17   that contain or constitute Protected Material remain subject to this Protective Order as
18   set forth in Section 4. Nothing herein shall require any counsel to search his or her
19   emails for Protected Material and then delete all such emails.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28    ///
     1380-5552-0001

                                                     - 11 -
                                  STIPULATED PROTECTIVE ORDER
 1   13.         VIOLATION
 2               Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6   DATED: January 18, 2019                    By    /S/ Derek J. Meyer
                                                      DEREK J. MEYER
 7                                             Attorneys for Plaintiff/Counterclaim-Defendants
 8
     DATED: January 18, 2019                    By    /S/ Stephen A. Weisbrod
 9                                                    STEPHEN A. WEISBROD
                                                Attorneys for Defendant/Counterclaim-Plaintiff
10

11               FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
12

13   DATED: January 22, 2019                                      /s/
14
                                                Honorable Jacqueline Chooljian
                                                UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28
     1380-5552-0001

                                                     - 12 -
                                 STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury that I
 5   have read in its entirety and understand the Stipulated Protective Order that was issued
 6   by the United States District Court for the Central District of California on January 22,
 7   2019, in the case of Himelsein v. LS1 LLC (Case no. 2:18-cv-03940 GW (JCx)). I agree
 8   to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9   understand and acknowledge that failure to so comply could expose me to sanctions and
10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any
11   manner any information or item that is subject to this Stipulated Protective Order to any
12   person or entity except in strict compliance with the provisions of this Order. I further
13   agree to submit to the jurisdiction of the United States District Court for the Central
14   District of California for enforcing the terms of this Stipulated Protective Order, even if
15   such enforcement proceedings occur after termination of this action.
16   I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and
18   telephone number] as my California agent for service of process in connection with this
19   action or any proceedings related to enforcement of this Stipulated Protective Order.
20   Date: ______________________________________
21   City and State where sworn and signed: _________________________________
22   Printed name: _______________________________
23   Signature: __________________________________
24

25

26
27

28
     1380-5552-0001

                                                - 13 -
                            STIPULATED PROTECTIVE ORDER
